Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 9-16 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
The examiner is interpreting the “piece of heat-conductive material” or “heat-conductive material” in Claim(s) 1-9 as a baffle structure. 
Claim Objections
Claim(s) 1-9 are objected to because of the following informalities:  
In Claim(s) 1 Line(s) 10, the phrase “said piece of the heat-conductive material”  uses the word “said” instead of “the”. While this is not ambiguous, it is the examiner’s recommendation to use “the” in the place of “said” for consistency and readability.  For the purpose of examination, the limitation will be read as “the piece of the heat-conductive material”.
In Claim(s) 1 Line(s) 10,  the term “heat conductive” has an inconsistent spelling throughout the claims. For instance, “the heat-conductive” in Claim 10 Line(s) 1 contains a hyphen. While this is not ambiguous, it is the examiner’s recommendation to use “heat-conductive” throughout the claims for greater consistency and readability.
The examiner notes that the claims are replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required.

	Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, and 15-16 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by SWANSON (US-20120070523-A1, FIGURE(S) 3-4), hereinafter referred to as SWANSON’S FIRST EMBODIMENT.
Regarding Claim 9, SWANSON teaches a nozzle for a 3D printer (Figure(s) 1 and abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
	the nozzle (liquefier tube 64 with heating coil 77, Figure(s) 3-4 Paragraph(s) 0048) comprising a hole for through passing of a plastic component (abstract),
	the hole having an inner side wall (inner side wall of liquefier tube 64, Figure(s) 3),
	wherein the nozzle comprises a piece of a heat conductive material located in said hole (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057),
	a first end of the piece of the heat-conductive material being attached to a first place to the inner side wall of the hole and extending from the inner side wall into the hole of the nozzle for transferring heat from the inner side wall towards the center of the hole and a second end of said piece of the heat conductive material being attached to a second place of the inner side wall (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057),
	so as to divide the hole into at least two heating portions (Figure(s) 3-4);
	wherein said heat-conductive material is configured to transfer heat into the middle of the plastic component to melt the middle of the plastic component when the plastic component passes through the hole (see where hollow liner 68 is fabricated from metallic materials, Paragraph(s) 0057). 

Regarding Claim 11, SWANSON teaches the nozzle according to Claim 9,
	wherein the heat-conductive material is a heat-conductive block placed in the hole (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057). 

Regarding Claim 12, SWANSON teaches the nozzle according to Claim 11,
	wherein the heat-conductive block has at least one hole (hollow liner 68, Figure(s) 3-4 and Paragraph(s) 0057.) drilled therethrough (The product “one hole drilled therethrough” appears to be the same or similar to that of SWANSON. It has been held that the patentability of a product does not depend on its method of production, i.e. whether the hole is drilled or otherwise molded, and is therefore anticipated by SWANSON. Please see MPEP 2173.05(p) I. titled “Product-by-Process”.). 

Regarding Claim 15, please see the rejection for Claim 9.

Regarding Claim 16,  SWANSON teaches the nozzle according to Claim 9,
	wherein the nozzle is made of metal (the entire liquefier assembly 62 is made of metallic materials, Figure(s) 3-4 and Paragraph(s) 0050). 

	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 10 is rejected under 35 U.S.C. § 103 as being unpatentable over SWANSON’S FIRST EMBODIMENT in view of  SWANSON (US-20120070523-A1, FIGURE(S) 12B), hereinafter referred to as SWANSON’S SECOND EMBODIMENT.

Regarding Claim 10, SWANSON’S FIRST EMBODIMENT teaches the nozzle according to Claim 9, however SWANSON’S FIRST EMBODIMENT does not teach:
wherein the heat-conductive material is a metal bar placed diagonally through the center of the hole
SWANSON’S SECOND EMBODIMENT teaches:
wherein the heat-conductive material is a metal bar placed diagonally through the center of the hole (hollow liner 768, Figure(s) 12B and Paragraph(s) 0101, 0102)
SWANSON’S FIRST EMBODIMENT and SWANSON’S SECOND EMBODIMENT are analogous in the field of extruders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SWANSON’S FIRST EMBODIMENT'(s) hollow liner 68 shape with SWANSON’S SECOND EMBODIMENT'(s) hollow liner 768 shape, because this prevents the meniscus of ribbon filaments from climbing upward (SWANSON’S SECOND EMBODIMENT, Paragraph(s) 0102).  Further, the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Claim(s) 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over SWANSON’S FIRST EMBODIMENT in view of SWANSON (US-20120070523-A1, FIGURE(S) 12C), hereinafter referred to as SWANSON’S THIRD EMBODIMENT.

Regarding Claim 13, SWANSON’S FIRST EMBODIMENT teaches the nozzle according to Claim 9, however SWANSON’S FIRST EMBODIMENT does not teach:
wherein the at least one hole comprises a multitude of holes being placed around a central hub in the heat- conductive block (hollow liner 868, Figure(s) 12C and Paragraph(s) 0101, 0103). 
SWANSON’S THIRD EMBODIMENT teaches:
		wherein the at least one hole comprises a multitude of holes being placed around a central hub in the heat-conductive block (hollow liner 868, Figure(s) 12C and Paragraph(s) 0101, 0103). 
SWANSON’S FIRST EMBODIMENT and SWANSON’S THIRD EMBODIMENT are analogous in the field of extruders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SWANSON’S FIRST EMBODIMENT'(s) hollow liner 68 shape with SWANSON’S THIRD EMBODIMENT'(s) hollow liner 868 shape, because this is suitable for feeding filaments of different materials (SWANSON’S THIRD EMBODIMENT, Paragraph(s) 0103).  Further, the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  

Regarding Claim 14, SWANSON’S FIRST EMBODIMENT teaches the nozzle according to Claim 9, however SWANSON’S FIRST EMBODIMENT does not teach:
	wherein the hole includes an upper section comprising a centralized hole and a lower section with two or more holes drilled into it.
SWANSON’S THIRD EMBODIMENT teaches:
wherein the hole includes an upper section (The examiner considers the term “upper” is subjective. Furthermore, the specification does not provide a specific definition for “upper”, thus the term “upper” is subjective and pertains to any portion depending on how the nozzle is oriented. The examiner notes that Figure(s) 2 of the immediate specification supports a large centralized hole upstream of the block of heat-conductive material 7 where the extrusion material encounters the large centralized hole prior to the heat-conductive material 7.) comprising a centralized hole and a lower section with two or more holes drilled into it (hollow liner 868, Figure(s) 12C and Paragraph(s) 0101, 0103).
SWANSON’S FIRST EMBODIMENT and SWANSON’S THIRD EMBODIMENT are analogous in the field of extruders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify SWANSON’S FIRST EMBODIMENT'(s) hollow liner 68 with SWANSON’S THIRD EMBODIMENT'(s) hollow liner 868, because this is suitable for feeding filaments of different materials (SWANSON’S THIRD EMBODIMENT, Paragraph(s) 0103).  Further, the examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  




Claim(s) 9-16 are rejected under 35 U.S.C. § 103 as being unpatentable over SPRAGUE (US-2408588-A), hereinafter referred to as SPRAGUE.

Claim(s) 9-16 are rejected under 35 U.S.C. § 103 as being unpatentable over SPRAGUE (US-2408588-A, FIGURE(S) 3), hereinafter referred to as SPRAGUE’S FIRST EMBODIMENT, in view of (US-2408588-A, FIGURE(S) 5), hereinafter referred to SPRAGUE’S SECOND EMBODIMENT.
Regarding Claim 9, SPRAGUE’S FIRST EMBODIMENT teaches a nozzle (nozzle, Figure(s) 3 and Column 2 Line(s) 15-30)  for a 3D printer (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
	the nozzle comprising a hole (nozzle and hole, Figure(s) 3 and Column 2 Line(s) 15-30) for through passing of a plastic component (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of passing a plastic because the nozzle may have a metal baffle, Column 1 Line(s) 5-20 and Column 3 Line(s) 30-40),
	the hole having an inner side wall (hole, Figure(s) 3),
	wherein the nozzle comprises a piece of a heat-conductive material (The examiner is interpreting “a piece of heat-conductive material” as a baffle structure.) located in said hole (axial member 21, Figure(s) 3 and Column 2 Line(s) 15-30 and Column 2 Line(s) 45 through Column 3 Line(s) 20),
	a first end of the piece of the heat-conductive material (The examiner is interpreting “piece of heat-conductive material” as a baffle structure.) being attached to a first place to the inner side wall of the hole and extending from the inner side wall into the hole of the nozzle (axial member 21, Figure(s) 3) for transferring heat from the inner side wall towards the center of the hole and a second end of said piece of the heat-conductive material (The examiner is interpreting “piece of heat-conductive material” as a baffle structure.)  being attached to a second place of the inner side wall, so as to divide the hole into at least two heating portions (axial member 21, Figure(s) 3)
	so as to divide the hole into at least two heating portions (Figure(s) 3); 
While SPRAGUE’S FIRST EMBODIMENT is silent to the shape of the baffle means in the nozzle in Figure(s) 3 being specifically metal, SPRAGUE’S SECOND EMBODIMENT does teach that the baffle means is made of metal in Column 3 Line(s) 30-40. The examiner notes that the applicant’s specification on Page(s) 2 states “a preferred heat-conductive material is a piece of metal”.  The examiner considers that this modification is obvious as the selection of a known material based on the suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  
Because the baffle shape as proposed by SPRAGUE’S FIRST EMBODIMENT  in view of SPRAGUE’S SECOND EMBODIMENT teaches a metal baffle with the claimed shape, the follow limitation is met:
wherein said heat-conductive material is configured to transfer heat into the middle of the plastic component to melt the middle of the plastic component when the plastic component passes through the hole (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus as proposed by SPRAGUE is capable of melting plastic as it has the heat-conductive material comprising a metal baffle and a nozzle as presently claimed. The examiner notes the applicant has not yet recited the subject matter of the “heating block” as being a part of the 3D printer on Page(s) 1 Line(s) 20-30 in the immediate specification.)

Regarding Claim 10, SPRAGUE’S FIRST EMBODIMENT and SECOND EMBODIMENT teach the nozzle according to Claim 9,
	wherein the heat-conductive material (The examiner is interpreting “the heat-conductive material” as a baffle structure.)  is a metal bar placed diagonally through the center of the hole (axial member 21, Figure(s) 3). 

Regarding Claim 11, SPRAGUE’S FIRST EMBODIMENT and SECOND EMBODIMENT teach the nozzle according to Claim 9,
	wherein the heat-conductive material is a heat-conductive block placed in the hole (axial member 21, Figure(s) 3). 

Regarding Claim 12, SPRAGUE’S FIRST EMBODIMENT and SECOND EMBODIMENT teach the nozzle according to Claim 11,
	wherein the heat-conductive block has at least one hole drilled therethrough (axial member 21, Figure(s) 3). 

Regarding Claim 13, SPRAGUE’S FIRST EMBODIMENT and SECOND EMBODIMENT teach the nozzle according to Claim 12,
	wherein the at least one hole comprises a multitude of holes being placed around a central hub in the heat-conductive block (axial member 21, Figure(s) 3). 

Regarding Claim 14, SPRAGUE’S FIRST EMBODIMENT and SECOND EMBODIMENT teach the nozzle according to Claim 9,
	wherein the hole includes an upper section (The examiner considers the term “upper” is subjective. Furthermore, the specification does not provide a specific definition for “upper”, thus the term “upper” is subjective and pertains to any portion depending on how the nozzle is oriented. The examiner notes that Figure(s) 2 of the immediate specification supports a large centralized hole upstream of the block of heat-conductive material 7.) comprising a centralized hole and a lower section with two or more holes drilled into it (axial member 21, Figure(s) 3). 

Regarding Claim 15, please see the rejection from Claim 9.

Regarding Claim 16,  please see the rejection from Claim 9.  The examiner notes that the applicant has not yet claimed “the nozzle comprises a circular tube of metal” or “the nozzle is made entirely of metal”. The nozzle as defined in Claim 9, “the nozzle comprises a piece of a heat-conductive material”, defines the nozzle as including a metal baffle. Thus, the BRI limitation “the nozzle is made of metal” includes the metal baffle with the claimed shape as taught by  SPRAGUE’s FIRST EMBODIMENT in view of SPRAGUE’s SECOND EMBODIMENT.	
Response to Arguments
The examiner would like to thank the applicant for the amendments filed on 04/29/2022.
Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HADAS (US-20160046073-A1) teaches other baffle shapes. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743